Title: From George Washington to Commodore John Hazelwood, 19 October 1777
From: Washington, George
To: Hazelwood, John



Head Quarters [Worcester Township, Pa.] 19th October 1777
Sir

The fogginess of the mornings is so very great, that I think the Enemy will attempt a surprise upon Fort Mifflin at such a time or at night if they mean it at all. To prevent this, I would recommend it to you to keep Boats rowing guard as near the shore of province Island as they possibly can with safety.
I am so fully convinced of the importance of your Station, that I have sent you rather more men than were demanded for its defence, and as many of the two Rhode Island Regiments are Seamen they will afford you very considerable assistance.
The Enemy last night evacuated Germantown and fell down to Philada. Our Army will advance towards them in the morning, and as we shall be near them, I hope we shall prevent them from detatching any considerable force to reduce Fort Mifflin. I recommended it to Colo. Smith to endeavour by all means to keep the Breaches in the Banks of province Island open, as I am certain it will incommode them vastly in carrying on their Works. I am Sir Yr most obt Servt

Go: Washington

